Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s response dated 2/4/2022 to an election that was mailed on 12/20/2021.

Applicant’s election without traverse of Groups II and III in the reply filed on 2/4/2022 is acknowledged.

	The status of the claims is as follows:
		Claims 1-15 are herein addressed in detail below.


	The applicant’s information disclosure statement dated 5/8/2020 has been considered and a copy has been placed in the file.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motorized drive that opens/closes a wing being a “swing shutter”, a wall”, “a sliding partition” “or other sliding partition” as recited in claim 1, lines 3-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The disclosure is objected to because of the following informalities: referring to a claim(s) (as recited on page 2, line 28 of the specification) fails to properly describe an invention.  
Appropriate correction is required.

OBJECTIONS:
	In claim 2, line 3, what does “itself” mean or refer to?
In claim 2, line 7, what does “this” axis refer to?
In claim 3,line 3, what does “itself” mean or refer to?
In claim 7, line 3, what does “itself” mean or refer to?
In claim 12, line 4, what does “itself” mean or refer to?
In claim 14, line 5, what does “its” refer to?


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-4, the applicant recites “at least one of a door, a main door, gate, or swing shutter, a wall, or sliding partition or other sliding wing”.  All of this phraseology is not understood by the Examiner.  What is the different between a door and a main door?  How are these specifically defined and differentiated between one another?  Is the applicant suggesting that “a gate” is equivalent to a door? Or main door?  Exactly what is “a swing shutter”  How can a “wall” be movable per se?  A sliding partition is well known yet the applicant’ has failed to show anything that resembles a partition, much less a partition that slides, thus, what is the applicant trying to claim?  Lastly, exactly what is “or other sliding wing”.  Exactly what is a “other sliding wing”?     
In claim 1, lines 9-10, the phraseology “thus realizing” is not readily understood by the Examiner.  Thus realizing what?  How is this phrase limiting the claimed invention?  
In claim 2, lines 4-6, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 3, lines 4-6, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 5, lines 3-4, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 6, lines 3-4, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 7, lines 4-5, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
Claim 15, int its entirety, is not readily understood by the Examiner.  All of the recitations of the “movable barrier” are already set forth in claim 1, lines 2-4.  Exactly what is the applicant trying to claim?  Clarity is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 8-10, and 13-15 is/are further rejected under 35 U.S.C. 102(a) as being anticipated by EP 2933415 A1 to Vogele.
EP 2933415 A1 to Vogele discloses a motorized drive (10) configured to open and/or close a door (14) wherein the motorized drive (specifics shown in Figure 3) comprises a motor (20), a first reduction unit (left side of Figure 3, i.e., elements 70 and 72) through which the motor (20) can operate the wing (14) opening and closing the same, an auxiliary elastic energy motor (i.e., spring, 22), the first reduction unit comprises a first reduction unit having a first toothed profile (72) and a second toothed profile (70) engaging together and having a gear with a variable transmission ratio (see both the shapes of elements 70 and 72) wherein the toothed profiles have a pitch that is substantially non-circular (see shapes of gears) [Claims 1 and 15].
Wherein the first toothed profile (72) has a pitch profile having a shape that is elliptic shape [Claim 8].
Wherein both the first (72) and second (70) toothed profiles form at least one tooth section having a pitch profile which is substantially non-circular (see figure 3) [Claim 9].
Wherein the second toothed profile (70) comprises a section whose pitch profile has been obtained by imposing the tangency without sliding on the pitch profile of the first toothed profile (72) (see figure 3, because of the slope of the gearing, the tangency of the pitch profile is obtained without the sliding on the pitch profile of the first toothed profile (72) [claim 10].
Wherein the motor (20) is an electric drive and is configured to make the door/wing (14) to perform an opening or closing stroke having an initial phase in which the reduction unit transfers the motion of the door (14) with a reduction ration , an intermediate phase in which the reduction unit transfers the motion to the door (14) with a lower reduction ration than the initial phase, and a final phase in which the reduction unit transfer the motion of the door (14) with a greater reduction ratio then in the intermediate phase (since both the first toothed profile (72) and the second toothed profile (70) both have configurations which are non-linear, the combination of how the gears interact allows the phases to be at 0, then lower, and then maximum) [Claim 13]
Wherein the second toothed profile (70) comprises at least one stop tooth (the far-left end of the rack, there is no other teeth and  abuts against element 78) to prevent the first toothed profile (72) from continuing rotation on the second toothed profile (70) when meshed together [Claim 14].


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2933415 A1 to Vogele.
EP 2933415 A1 to Vogele further discloses the first toothed profile (72) having a rotation axis (18) with the pitch profiles points are at a distance from rotation between maximum and minimum values (per charts in specification) (claims 2, 3, 4, 5, 6, and 7)
With respect to claims 2-7 (as best understood), 2933415 A1 to Vogele fails to disclose specific pitch profiles with maximum and minimum distance values from the axis of rotation.
It would have been obvious before the effective filing date of the claimed invention to provide pitch profiles to the gears having a distance from the axis of EP 2933415 A1 to Vogele to be in minimum and maximum distance/range from the axis as recited in Tables of the applicant’s disclosure since pitch profiles and their distance from the axis are well known in the engineering field of gears and would have been a matter of engineering design to provide gears with the optimal pitch on a gear and further providing these pitch profiles at a known distance from the axis by depending on the circumstance and environment in which the gear(s) are used.  Furthermore, it would have been a matter of design choice to provide any desired pitch profile distance from the axis and specifically the gears of EP 2933415 A1 to Vogele since the gears of EP 2933415 A1 to Vogele would operate equally as well when utilizing any desired pitch profile and distance to the axis to maximize the performance of a gear in the desired circumstances.

Depending on the applicant’s amendments, claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice


./JERRY E REDMAN/                                                              Primary Examiner, Art Unit 3634